Citation Nr: 1530468	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for conversion-type psychoneurosis with headaches and vasomotor instability from October 3, 1959 to March 8, 1994, to include the question of whether the reduction in the evaluation from 50 percent to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June to August 1935 and from September 1942 to July 1944.  He died in September 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1959 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board, in some manner or other, has addressed issues related to this case in October 1996, September 2001, September 2003, August 2005, May 2007, October 2009, May 2010, and September 2012.

At the time of the Veteran's death, the claim listed above was pending.  Following the Veteran's death, the appellant submitted an application for Dependency and Indemnity Compensation (DIC).  In October 2014, the United States Court of Appeals for the Federal Circuit accepted the submissions from the appellant as an informal claim for substitution, and in December 2014 the appellant was notified that she had been accepted as a substituted claimant for the claim listed above.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(e) (2014).

The procedural history of this case is long and complex and discussed further in detail below.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an October 2014 VA Form 21-22a appointing the attorney listed above as the appellant's representative.  VBMS contains an Attorney's Brief received in February 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The August 1959 rating decision reducing the evaluation for conversion-type psychoneurosis, with headaches and vasomotor instability, was based on a VA examination and a 29-day hospital evaluation from April 22 to May 20, 1959, which showed that as of October 3, 1959, the Veteran did not meet the criteria for a 50 percent evaluation for that disorder and the evidence indicated that it was reasonably certain the improvement would be maintained under the ordinary conditions of life.

2.  The Veteran was notified in writing that his reduction was effective 60 days after his notice letter, and he was provided the opportunity to submit evidence to prove his disability had not improved.

3.  Between October 3, 1959 and September 30, 1961, the Veteran's conversion-type psychoneurosis with headaches and vasomotor instability was not productive of severe social and industrial inadaptability, or migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability or prostrating attacks with incapacitation for several days as frequent as once a month.

4.  From October 1, 1961 to January 3, 1988, the Veteran's conversion-type psychoneurosis with headaches and vasomotor instability was neither productive of severe social and industrial inadaptability nor substantial impairment of the ability to maintain effective or favorable relationships with people resulting in severe industrial impairment; nor did he have migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability or prostrating attacks with incapacitation for several days as frequent as once a month.

5.  From January 4, 1988 to March 8, 1994, the Veteran's conversion-type psychoneurosis with headaches and vasomotor instability was productive of considerable impairment of the ability to establish or maintain effective or favorable relationships with people resulting in considerable industrial impairment, but not severe impairment.  The Veteran's conversion-type psychoneurosis with headaches and vasomotor instability were not productive of practically complete social inadaptability over a period of years or nearly complete social and industrial inadaptability; nor did the Veteran demonstrate psychoneurotic symptoms of such severity and persistence that there was a pronounced/severe impairment in the ability to obtain or retain employment or that his ability to establish or maintain effective or favorable relationships with people was seriously/severely impaired.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent evaluation for conversion-type psychoneurosis, with headaches and vasomotor instability, from October 3, 1959 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (1959); 38 C.F.R. § 4.14; United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Codes 8100, 9100 (1957).

2.  From October 3, 1959 to January 3, 1988, conversion-type psychoneurosis, with headaches and vasomotor instability, did not meet the criteria for a rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2014); 38 C.F.R. § 4.132, Diagnostic Code 9402 (1988); 45 Fed. Reg. 26326-27 (Apr. 18, 1980); 41 Fed. Reg. 11302-03 (Mar. 18, 1976); 40 Fed. Reg. 42541 (Sept. 15, 1975); 29 Fed. Reg. 6753-56 (May 22, 1964); 38 C.F.R. §§ 4.125-4.132 (1961); United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Codes 9100 (1957); United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Codes 8100, 9100 (1950); United States Veterans Administration Schedule for Rating Disabilities, 2d Ed., Mar. 20, 1933.

3.  From January 4, 1988 to March 8, 1994, the Veteran's conversion-type psychoneurosis with headaches and vasomotor instability met the criteria for a 50 percent rating, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2014); 38 C.F.R. § 4.132, Diagnostic Code 9402 (1988); 45 Fed. Reg. 26326-27 (Apr. 18, 1980); 41 Fed. Reg. 11302-03 (Mar. 18, 1976); 40 Fed. Reg. 42541 (Sept. 15, 1975); 29 Fed. Reg. 6753-56 (May 22, 1964); 38 C.F.R. §§ 4.125-4.132 (1961); United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Codes 9100 (1957); United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Codes 8100 (1950); United States Veterans Administration Schedule for Rating Disabilities, 2d Ed., Mar. 20, 1933.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Board finds that the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Correspondence dated in December 2003, March 2006, and June 2007 provided the requisite notice regarding the information and evidence needed to substantiate and complete a claim.

The Board notes that while specific notice must be provided to claimants in the connect of claims for dependency and indemnity compensation, in this case only the issue of entitlement to an increased rating for conversion-type psychoneurosis with headaches and vasomotor instability from October 3, 1959 to March 8, 1994, to include the question of whether the reduction in the evaluation from 50 percent to 30 percent was proper, is currently on appeal before the Board, and the appellant has already been properly substituted for the Veteran who initially filed the claim.  The Board therefore finds that the requirements of Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007), are not relevant to the issue currently on appeal.

VA did fail to fully comply with the provisions of 38 U.S.C.A. § 5103 prior to the rating decision in question for the claim on appeal.  Specifically, VA did not provide the Veteran with adequate VCAA notice prior to the initial adjudication.  VA also did not inform the Veteran of how disability evaluations and effective dates are assigned until the June 2007 correspondence.  The claim was, however, most recently readjudicated in a December 2009 supplemental statement of the case.  Where there is a timing defect in a case, to include where the appealed rating action precedes any VCAA notice, VA may cure the timing defect through compliance with proper remedial measures, such as the issuance of fully compliant VCAA notification followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1317, 1333-34 (Fed. Cir. 2006).  As the claim was readjudicated after proper notice was provided to the Veteran, the timing defects have been cured.

The Board notes that the RO also did not provide the Veteran with notice specifically regarding whether the October 1959 reduction was proper.  The claims file reflects, however, that the Veteran, the appellant, and their attorney had actual knowledge of the information and evidence necessary to substantiate the claim.  In this regard, in several correspondences from the appointed attorney, he argued that the actual issue on appeal was whether the reduction was proper and argued that it was not based on the law.  See, e.g., November 2006 Substantive Appeal.  Given this, the Board finds that the absence of VCAA notice specific to the issue of whether the reduction was proper is harmless because actual knowledge of what the evidence must show to substantiate the claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication).

The record further reflects that VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including VA medical records, and, as warranted by law, affording VA examinations.

In a March 2010 statement submitted on behalf of the Veteran prior to his death, his attorney argued that a retrospective medical opinion was required to assess the Veteran's symptomatology of conversion-type psychoneurosis with headaches and vasomotor instability from October 3, 1959 to March 8, 1994.

The Board disagrees that a retrospective opinion is necessary in this case.  The attorney cites the holding in Chotta v. Peake, 22 Vet. App. 80 (2008) in support of his contention.  In Chotta, the Court considered the parameters of the duty to assist where the Secretary revised a previously final decision.  The Veteran was service-connected for posttraumatic stress disorder (PTSD) after clear and unmistakable error was found in 1946 and 1947 rating decisions denying his claim.  The Veteran's clams file was silent for any treatment between 1947 and 1997, and the RO assigned a 50 percent rating for that time period.  The appellant in Chotta argued that the duty to assist required VA to obtain a retrospective medical evaluation between 1947 and 1997 to assess the level of his disability during those years.  

The Chotta Court held that according to 38 U.S.C.A. § 5013A, the Secretary has a duty to first solicit appropriate medical and lay evidence from the appellant.  Next, the Secretary must determine if an appropriate rating can be granted based on the evidence of record.  If not, but there is evidence that indicates that a higher rating or ratings may be warranted, then the Secretary should obtain an appropriate medical opinion, which may include a retrospective opinion as to the Veteran's level of disability between the years when the medical record is silent.  If the evidence of the level of the Veteran's disability between those years cannot be obtained without resorting to speculation, then the evidence is not in equipoise and the benefit of the doubt rule would not apply.  Id.

The facts of this case are very similar to those in Chotta.  The Veteran's available post-service treatment records are silent for any treatment for conversion-type psychoneurosis with headaches and vasomotor instability between 1960 and 1994.  VA, however, elicited lay statements from the Veteran concerning his level of disability and symptomatology during that time period.  Medical records since March 8, 1994 have included discussions of the Veteran's prior employment history and prior symptomatology.  In Chotta, the Court distinguished between when a retrospective medical opinion may be necessary and helpful, and when a medical opinion is not required:

In this case a retrospective medical opinion may be necessary and helpful, especially because of the absence of medical records between 1947 and 1997.  For example, a medical expert is the only person competent to opine whether the appellant's observable symptoms are medically related to his current PTSD condition or some other condition if there is uncertainty. . . [h]owever, although the appellant suggested at oral argument that a retrospective medical opinion is required because a medical professional might be able to elicit information from the appellant and identify symptoms which the appellant did not associate with PTSD, this assertion is incorrect. ... the duty to provide a medical examination is not automatic... [r]ather, it applies only once the evidence has met the minimal threshold of indicating the existence of a medical question.  It does not require a "fishing expedition" to substantiate a completely unsupported claim.

Id. at 85 (emphasis in the original).

Here, the representative contends that VA should obtain a retrospective opinion as to whether conversion-type psychoneurosis with headaches and vasomotor instability warrants a higher rating disability from October 3, 1959 to March 8, 1994.  The Board finds that it is unnecessary to obtain a retrospective opinion as to whether conversion-type psychoneurosis with headaches and vasomotor instability warrants a higher rating disability from October 3, 1959 to March 8, 1994.  The Board has adhered to the holding in Chotta.  The Board solicited appropriate medical and lay evidence from the appellant and from the Veteran prior to his death.  No party has identified any competent records that would be relevant concerning the gap in his medical record between 1960 and 1994.  Furthermore, they submitted multiple arguments and a great deal of lay evidence regarding the Veteran's symptomatology during that time, which physicians have later discussed in their examination reports.  The Veteran was competent to address the history of his symptomatology, and the physician determinations of record that relied upon his history are competent and sufficient to decide the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds an appropriate rating can be granted based on the evidence of record.  As previously noted, during the course of the appeal, the Veteran discussed his symptomatology with several physicians who spoke to his employability and level of symptomatology during the time periods in question.  The Veteran also testified to his symptoms and employability at his December 1994 RO hearing concerning separate claims not before the Board.  Thus, the evidence of record is sufficient to determine an appropriate rating.

The Board also finds that VA substantially complied with the prior remand directives.  The Board notes, however, that while VA provided the Veteran with the introduction section of the 1945 Schedule of Rating Disabilities for Psychiatric Conditions, it failed to include the actual schedule, as directed in the October 2009 remand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Stegall, however, only requires "substantial compliance."  Id.  Here, VA substantially complied with the remand instructions.  VA provided the Veteran and the appellant with the appropriate information, to include the changes in law regarding how his disorder is rated.  Although the actual rating schedule from 1945 was not included, the appellant has not been prejudiced because several pages were provided explaining how psychiatric conditions were rated in 1945, to include a discussion of the role of symptomatology in classifying the disease as "mild," "moderate," or "severe."  Thus, the Board finds that the Veteran and the appellant had adequate notice that substantially complies with the terms of the October 2009 remand.

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.


Procedural Background

The procedural history of this case is extremely lengthy and complex.

In a Veterans Administration Adjudication Form 526, received by VA on August 12, 1944, the Veteran sought entitlement to service connection for "[n]erves in throat controlling heart have been injured and claimant is unable to have any strenuous physical activity.  Claimant's nervous system has been affected until he is unable to concentrate for any period of time."

In an August 1944 rating decision, VA granted entitlement to service connection for both carotid sinus syndrome and migraine, and assigned 30 and 20 percent ratings, respectively.  Significantly, as will be discussed further below, it was subsequently found by the Board in a May 2007 decision that there was an unadjudicated claim of entitlement to service connection for a psychiatric disorder presented in August 1944, and the Board's July 2008 decision found that the August 1944 rating decision denied entitlement to that benefit sub silentio.  See Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  The Veteran did not appeal, and that decision is final.  38 U.S.C.A. § 7104 (West 2014).

In May 1946, the RO revised the Veteran's evaluation to 50 percent for hypersensitive carotid sinus with carotid sinus syndrome associated with headaches, effective February 5, 1946.  The separate rating for migraines was reduced to a noncompensable rating, as this symptom was not encompassed in the rating for carotid sinus syndrome.

An August 1959 rating decision recharacterized the service-connected "migraine and hypersensitive carotid sinus" as a "psychoneurosis conversion type with headache and vasomotor instability, formerly diagnosed as migraine [and] hypersensitive carotid sinus."  The rating decision assigned a single 30 percent rating from October 3, 1959, reducing the Veteran's rating from 50 percent.  The Veteran appealed, and in March 1960, the Board denied the appeal, characterized as an increased rating claim.

In March 1994, the Veteran sought increased compensation for all of his service-connected disabilities and also sought entitlement to a total disability evaluation based on individual unemployability (TDIU).  An August 1994 RO decision denied claims of entitlement to an evaluation in excess of 30 percent for conversion-type psychoneurosis, with headaches and vasomotor instability, and for TDIU.  The Veteran thereafter perfected timely appeals.  The Board, in October 1996, remanded those two claims.

In March 1996, the Veteran alleged that the August 1959 rating decision contained clear and unmistakable error (CUE).  In November 1996, the RO determined that it had no jurisdiction to review the CUE allegation on the basis that the 1959 rating decision had been subsumed by a March 1960 Board decision.  In November 2000, the Board informed the Veteran by letter that the March 1960 Board decision had subsumed the 1959 rating decision. 

In September 2001, the Board determined that the March 1960 Board decision actually did not subsume the August 1959 rating decision and remanded the allegation of CUE in the August 1959 rating decision to the RO to address in the first instance.  The Board also remanded an allegation of CUE in the August 1944 rating decision.  In the same decision, the Board denied entitlement to an increased rating in excess of 30 percent for conversion-type psychoneurosis, with headaches and vasomotor instability, and remanded the claim of entitlement to TDIU.  

A July 2002 rating decision determined that the August 1944 rating decision, which granted entitlement to service connection and separate evaluations for carotid sinus syndrome and migraine headaches, but did not grant service connection for a psychoneurosis, was not CUE.  It also determined that the August 1959 rating decision, which granted service connection for a conversion-type psychoneurosis and supplanted the evaluations for carotid sinus and headache disorders was not CUE.

A November 2002 rating decision granted entitlement to TDIU, effective March 22, 1994.

In September 2003, a Board decision found no CUE in the August 1944 rating decision.  The Board also noted that the notice sent to the Veteran of the August 1959 rating decision reducing his evaluation from 50 percent to 30 percent was inadequate because the notice did not propose or effectuate the severance of service connection for migraine, and the August 1959 rating decision was therefore not final.  The matter was referred to the RO for issuance of notice that fully informed the Veteran of the action taken in August 1959.  The appellant appealed the issues on appeal to the United States Court of Appeals for Veterans Claims (Court).

The Board, in August 2005, remanded a claim of entitlement to an effective date earlier than March 22, 1994, for the grant of TDIU.  In its remand, the Board explained that the RO had still not provided the Veteran with an adequate explanation of the actions taken in the August 1959 rating decision, and the earlier effective date claim for the grant of TDIU was inextricably intertwined with that issue.

In December 2005, the RO provided the Veteran with notice regarding the action taken in the August 1959 rating decision.  The RO explained that the August 1959 rating decision granted service connection for psychoneurosis and combined that disorder with the service-connected disability of carotid sinus syndrome into a single disability rating under the description conversion-type psychoneurosis with headaches and vasomotor instability.  

The Court, as part of a May 2006 decision, vacated and remanded the Board's September 2003 decision relative to its findings concerning CUE in the August 1944 RO decision.  The Court directed the Board to first consider whether the appellant had presented a claim of entitlement to service connection for a psychoneurosis in his August 1944 submissions that to date remained unadjudicated.

In September 2006, the RO issued a Statement of the Case continuing the denial of an evaluation in excess of 30 percent for conversion-type psychoneurosis with headache and vasomotor instability.  In the Statement of the Case, the RO considered the Veteran's migraines/headaches in its evaluation.  The Veteran filed a substantive appeal in November 2006, where he requested the restoration of the 50 percent rating for conversion-type psychoneurosis with headache and vasomotor instability.  He claimed the actual issue on appeal should be whether the RO properly discontinued the 50 percent rating for service-connected hypersensitive carotid sinus with migraine, and assigned a 30 percent rating for conversion-type psychoneurosis with headaches and vasomotor instability, from October 3, 1959.

In a May 2007 Board decision, the Board found that the Veteran's August 1944 claim reasonably raised a claim for psychoneurosis which was not adjudicated in the August 1944 rating decision.  The Board also recharacterized the increased rating claim.

In July 2007, the RO denied entitlement to service connection for conversion-type psychoneurosis, stemming from an August 1944 claim.  The Veteran thereafter perfected an appeal.

In a July 2008 decision, the Board recharacterized the issue on appeal from entitlement to service connection for conversion-type psychoneurosis as to whether there was CUE in a sub silentio denial of a psychiatric disorder (namely, adult maladjustment disorder) in the August 1944 rating decision.  The Board found that there was CUE in the August 1944 denial of a psychiatric disorder, and the Board remanded the claim to the RO to provide a rating assignment for that disorder.  The Board also remanded the claims of entitlement to an increased rating for conversion-type psychoneurosis with headaches and vasomotor instability and entitlement to an effective date earlier than March 22, 1994, for the grant of TDIU because they were inextricably intertwined with the referred rating assignment of adult maladjustment disorder.

In August 2008, the RO assigned a noncompensable rating for adult maladjustment disorder, from August 1, 1944 to October 2, 1959.  From October 3, 1959, the rating was included with the evaluation assigned the conversion-type psychoneurosis, with vasomotor instability, which had been assigned an overall evaluation of 30 percent.  The Veteran filed a timely appeal as to the noncompensable rating of adult maladjustment disorder.

In October 2009, the Board again remanded the appellant's claims to provide the Veteran with adequate notice regarding the regulations and criteria pertaining to his claims for increased ratings.

In May 2010, the Board denied a compensable evaluation for adult maladjustment disorder from August 1944 to October 1959, denied a disability rating in excess of 30 percent for conversion-type psychoneurosis from October 1959 to January 1988, granted a disability rating of 50 percent, but not higher, for conversion-type psychoneurosis from January 1988 to March 1994, and granted an effective date of March 9, 1994 for the grant of TDIU.  The Veteran appealed the May 2010 Board decision to the Court.  In January 2012, the Court issued a Memorandum Decision affirming the Board's denials of a compensable disability rating for maladjustment disorder from August 1, 1944 to October 2, 1959 and granting an effective date of March 9, 1994 for the grant of TDIU.  The Court also vacated and remanded the part of the May 2010 Board decision denying a disability rating in excess of 30 percent for conversion-type psychoneurosis from October 1959 to January 1988, and granting a disability rating of 50 percent, but not higher, for conversion-type psychoneurosis from January 1988 to March 1994.

The Court instructed the Board on remand to be clear about which issues were on appeal and how it obtained jurisdiction over these issues.  That discussion follows.

The issue currently on appeal is entitlement to a rating in excess of 30 percent for conversion-type psychoneurosis with headaches and vasomotor instability from October 3, 1959 to March 8, 1994, to include the question of whether the reduction in the evaluation from 50 percent to 30 percent was proper.  This stems from a November 2006 substantive appeal.  The Veteran's attorney argues that the only issue on appeal should be whether the RO properly discontinued the 50 percent rating for service-connected conversion-type psychoneurosis with headaches and vasomotor instability, and assigned a 30 percent rating for conversion-type psychoneurosis with headaches and vasomotor instability, from October 3, 1959.  In August 1959, the Veteran filed an appeal with the August 1959 rating decision.  He noted that his carotid sinusitis had been increasing in severity and also disagreed with the reduction to 30 percent.  On appeal in March 1960, the Board characterized the issue as "[i]ncreased rating for psychoneurosis, formerly diagnosed migraine and hypersensitive carotid sinus."  See also September 2006 Statement of the Case (addressing "[e]valuation of psychoneurosis conversion type with headache and vasomotor instability, formerly diagnosed as migraine and hypersensitive carotid sinus, evaluated as 30 percent from October 3, 1959").  While the Veteran contested the reduction of his disability in August 1959, he also claimed that his disability was increasing in severity.  Thus, considering his arguments in his Notice of Disagreement, as well as the current arguments of his attorney, the Board finds the current issue on appeal is what is presented on the title page.  This affords the Veteran consideration of both the reduction, as argued by his attorney, and the increased rating, as already considered by VA.  Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Board additionally finds that both arguments were raised in the August 1959 Notice of Disagreement.

The Board also notes that the Veteran's August 1959 rating decision was deemed to be not final by the Board in September 2003 due to inadequate notice to the appellant regarding the actions taken in the August 1959 rating decision.  In December 2005, the RO provided the Veteran with full notice of the actions taken in August 1959, noting that the appellant was granted entitlement to service connection for psychoneurosis and that disorder was combined with the service-connected disability of carotid sinus syndrome into a single disability rating under the description "conversion[-]type psychoneurosis with headaches and vasomotor instability."  The Veteran was informed in this letter (as well as the original notice in August 1959) that he had 60 days following the date of the letter to send new evidence.  The Board notes that the RO did not provide the Veteran with notice specifically regarding his rating for migraine headaches.  In the November 2006 substantive appeal, the Veteran's attorney argued that the 1946 rating decision unlawfully reduced the appellant's rating for migraines to non-compensable and merged his migraines with his disability of hypersensitive carotid sinus, assigning a 50 percent rating for both.  This rating decision was found not to be CUE in a September 2003 rating decision, which was affirmed by the Court in a May 2006 decision.  The Veteran's attorney is very knowledgeable regarding the history of the RO's ratings for migraines, as he expressed in the November 2006 substantive appeal.  Thus, although the Veteran has not received notice specifically regarding how his migraines were recharacterized in the August 1959 rating decision, his attorney has demonstrated that he has actual knowledge of this information, and the appellant is not prejudiced.  Further, as discussed in detail below, regulations in effect at the time of the August 1959 rating decision concerning reductions did not require such a detailed explanation.

The Board again notes that in July 2007, the RO denied entitlement to service connection for conversion-type psychoneurosis, stemming from an August 1944 claim, and the Veteran thereafter perfected an appeal.  In a July 2008 decision, the Board recharacterized the issue on appeal from entitlement to service connection for conversion-type psychoneurosis as to whether there was CUE in the sub silentio denial of a psychiatric disorder (namely, adult maladjustment disorder) in August 1944.  The Board found that there was CUE in the August 1944 denial of a psychiatric disorder, and granted entitlement to service connection for an adult maladjustment disorder.  The Board finds that this resolved the claim for service connection, as the grant of service connection included the Veteran's psychiatric pathology, however described.  The Veteran eventually appealed the RO's noncompensable rating for adult maladjustment disorder, but this appeal was denied by the Board in May 2010, as this disorder did not manifest any symptoms separate from those already compensated by his evaluation for carotid sinus syndrome.  This decision was ultimately affirmed by the Court in January 2012, and only the period of October 3, 1959 to March 8, 1994 remains on appeal.

Reduction

Disability ratings are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

The regulations in effect at the time of the Veteran's 1959 reduction stipulated that where the reduction of an award for a service-connected disability is considered warranted by a change in physical condition, the rating agency will prepare an appropriate rating extending the present evaluation 60 days from the date of the rating, followed by the reduced evaluation.  In all such cases, award action and approval will be processed at the time of the rating, but the date of submission and approval entered on the award form will be the date following expiration of the 60-day period following the date of the rating.  The reduction of the award shall become effective on the last day of the month in which the approval of the award is effective.  In view of the time limitation, the veteran will be promptly notified in writing at the time that such award action and approval are processed that the reduction will be effective as provided above, without further notice, if additional evidence is not submitted within the 60-day period.  If the veteran submits additional evidence within the 60-day period, the rating and all award or approval action processed in accordance with the foregoing shall be reconsidered and confirmed, modified or canceled, as required.  Where the reduction in rating a service-connected disability is considered warranted by a change in physical or mental condition, the reduction will not be effected for 60 days from the date of the rating to permit submission of additional evidence.  The letter of notification to the veteran will bear the same date as the rating.  38 C.F.R. § 3.105(e) (1959). 

In addition, 38 C.F.R. § 3.344 (1959) provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examination, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement (including psychotic and psychoneurotic reaction) will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344 (1959).

Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Rating boards encountering a change in diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis, or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a superimposed psychiatric disease will be borne in mind.  Id. 

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction.

Over the course of the period on appeal, VA regulations governing the evaluation of psychiatric disorders have undergone several changes.  The new regulations do not apply to the period prior to their effective date.  Landgraf v. USI Film Products, 511 U.S. 244 (1994).  When there has been a change in an applicable statute or regulation after a claim has been filed but before a final decision has been rendered, VA and the Court must apply the version of the statute or regulation which is most favorable to the claimant, unless Congress has expressly provided otherwise or has authorized VA to provide otherwise and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  When evaluating the appropriate rating criteria in effect at the time of the 1959 reduction, the Board has considered both the rating criteria in effect at the time he filed his claim, later found to still be pending, in 1944 and the criteria in effect as of 1946.

At the time of the reduction, the 1945 Schedule of Rating Disabilities for Psychiatric Conditions was in effect.  The Veteran was rated under Diagnostic Code 9100, covering conversion-type hysteria.  A 30 percent rating was warranted for moderately severe symptomatology; with definite conversion phenomena, but more limited or shifting than above, definite, anesthesia or paresthesia, amnesia, somnambulism, hypnotic or dreamy states, marked nervous tension, moderately severe stuttering, tremors, especially of fingers; with characteristic suggestibility and emotional liability; productive of considerable social and industrial inadaptability.  A 50 percent rating was assigned for severe symptomatology; with motor paralysis to a lesser degree than above; contracture involving a single extremity; occasional major convulsions; persistent coarse bizarre tremors of extremities; frequent weeping spells; severe stuttering; or other conversion phenomena less marked than above; productive of severe social and industrial inadaptability.  United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Code 9100 (1957).

Prior to 1945, a 30 percent rating was warranted for conditions presenting well-defined subjective and objective clinical manifestations of such character as to cause considerable social and industrial incapacity.  A 50 percent rating was warranted for conditions presenting characteristic clinical manifestations of major type in symptom combinations that are persistent, continuous, and productive of severe social and industrial incapacity.  United States Veterans Administration Schedule for Rating Disabilities, 2d Ed., Mar. 20, 1933.

The Board has also considered the criteria for rating migraines, as headaches were included as together with the Veteran's psychiatric disability and were considered to be the only disabling feature.  The criteria for rating migraines at the time of the 1959 reduction remain the same as those criteria currently in effect.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability were afforded a 50 percent rating.  A 30 percent rating was warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating was assigned for characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating was assigned for migraines with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014); United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Code 8100 (1957).

Prior to 1953, migraine headaches were rated as noncompensable when mild and with a 10 percent rating for "well marked cases."  United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Code 8100 (1950); United States Veterans Administration Schedule for Rating Disabilities, 2d Ed., Mar. 20, 1933, Diagnostic Code 1003.  A 20 percent was assigned with attacks every few months, characteristic digestive upsets, and completely prostrating; in 1945, the criterion of characteristic digestive upsets was removed, and the equivalent rating raised to 30 percent.  Id.  Migraines with the most prostrating attacks, characteristic digestive upsets, incapacitating for several days, and as frequent as once a month were rated as 50 percent disabling.  Id.

Prior to reducing the Veteran's rating, the RO provided him with a VA examination in March 1959 for a review of his disability.  The Veteran reported having symptoms from a hyperactive carotid sinus for the past 15 years.  His main complaint was his migraine headaches, but he stated that he got along fairly well with his other episodes.  He reported that if he strained, such as lifting something or wearing too tight of a collar, he would have an episode which consisted of a feeling of dizziness and nausea.  He was working as a stock-room clerk and was able to perform his duties, as long as he did not overexert himself though heavy lifting.  The Veteran reported headaches once per day, lasting for hours or all day.  The headaches began at the back of the neck and continued to the top of his head.  On physical examination, the Veteran's heart was normal.  When the examiner was palpating the thyroid and base of the neck, the Veteran complained of dizziness.  The examiner therefore did not apply pressure to the carotid sinus area.  The Veteran was diagnosed with history of migraine, history of "hypertensive carotid sinus," and probable psychoneurosis, chronic anxiety.

Because the rating board found it impossible to rate the Veteran's disability on the proffered diagnosis, the RO requested a period of observation in a VA hospital for the purposes of determining the true and definitive diagnosis or diagnoses, and to accumulate industrial, economic, and social data sufficient upon which to base an accurate evaluation of the Veteran's disability.  The Veteran was hospitalized from April 22, 1959 to May 20, 1959 for observation at a VA hospital.  The Veteran was admitted for psychiatric examination, but was admitted to the medical ward because of lack of beds on the psychiatric ward until May 4, 1959, when he was moved to the neurology and psychiatry ward.  During the period of observation on the medical ward, the Veteran was described as very pleasant and cooperative, with no complaints other than a headache and some dizziness.  On April 30, 1959, the Veteran was rechecked and due to his history of carotid hypersensitivity, the examiner tried to compress separately the left and right side, and also bilaterally simultaneously.  Although the examiner was attempting to press the carotid area, over a period of 30 to 40 seconds there was no change in the pulse, no bradycardia, no extrasystoles, and no dizziness or any sensation.

The Veteran was discharged from the neurology and psychiatry ward on May 20, 1959.  Discharge summary indicates that on admission, the Veteran stated that he had no major problems and had learned to live with his headaches and the discomfort in his neck.  He had adopted certain measures in order to avoid any possible distress or abort his symptoms by lifting objects in a certain manner or sleeping in a certain position.  When his neck was strained, he developed a slight dizziness, loss of equilibrium, haziness, and a tendency to lose consciousness.  He admitted, however, that he had never lost consciousness spontaneously in his usual walk of life.  The only time he had lost consciousness was when doctors pressed on his carotid sinuses.  This occurred in 1943 and 1944, but no doctor since that time had pursued the examination to the point of losing consciousness.

The Veteran reported that since 1943, he had experienced infrequent headaches varying from two a day to one a week, depending on the amount of tension or pressure to which he is subjected and to which he believed it was definitely related.  He described the headaches as beginning in the occipital region and after building up, moving forward to the frontal area, concentrating over the eyes.  He also described a sensation of a tight band around his head.  The headaches often throbbed, especially at night.  Most of them subsided spontaneously but the severe ones were relieved only by medication which he took about once per month.  The headaches lasted one hour to three hours or for days.  There was never any associated nausea or vomiting except on several occasions when the doctors pressed on his carotid.  There was no inflammation or tearing of the eyes.  He denied the presence of scotomata.  Since his admission to the hospital, the Veteran had suffered from a few mild headaches, and one resulted after a physician pressed on his carotid sinus.  He believed that his absence of headaches was due to the fact that he was not under stress or pressure in the hospital.

Following admission to the neurology and psychiatry ward, the Veteran offered no complaints and appeared to be in no distress.  The Veteran was placed on medication to determine what effect it might have on his headaches.  After two weeks, the Veteran stated that his headaches still continued.  In fact, he had them every day in contrast to irregular occurrences while at home.  He reported a very severe headache about two weeks prior lasting from three to four hours.  It was apparent the medication did not alter or benefit his headaches in any way.  The Veteran did not appear to be particularly distressed during his observation on the ward, and it was difficult to evaluate the extent and degree of severity of his headaches.  The physician noted that it was clear that the pattern of his headaches was not migrainous in character and could best be described as functional.  The Veteran was seen in consultation by the attending in psychiatry, who offered a diagnosis of psychoneurosis conversion type.

Gentle massage of the carotid sinus on the right resulted in subjective symptoms of paresthesias of all extremities, slight nausea, and dizziness.  The examination was not pursued to the point of alteration of consciousness and was terminated when the Veteran became panicked.  Stimulation of the left carotid sinus did not produce any symptoms.  The Veteran was given several weekend passes in order to care for some urgent personal business at home and on each occasion returned in good condition.  The Veteran was diagnosed with chronic anxiety reaction, manifested by vasomotor instability, headaches, low frustration threshold, tension, and conversion elements, and a right hypersensitive carotid sinus.

First, considering notice, the Board finds that under the regulations in effect in 1959, the RO provided the Veteran with adequate notice regarding his reduction.  The Veteran was instructed in a letter dated the same date as his rating decision that he had 60 days from the date of the rating before his disability would be reduced, and that the reduction would be effective without further notice if additional evidence was not submitted within that 60-day period.  In response to this letter, the Veteran contacted the RO, stating that he was under the care of a private physician.  VA obtained a statement from this physician, who noted that he saw the Veteran in October 1959 and found a nodule on the right lobe of his thyroid and isthmus, as well as pyuria due to a tender prostate.  In December 1959, the rating was reconsidered and confirmed in a rating decision.

While the Board recognizes that it found in its September 2003 decision that the Veteran did not receive adequate notice regarding the recharacterization of his disability in August 1959, this does not affect the notice required under 38 C.F.R. § 3.105(e) (1959) regarding the reduction of the rating.  The Veteran was provided adequate notice under the law in effect at that time.  Any subsequent amendments to the law pertaining to notice provisions for veterans filing claims does not apply, as congressional enactments and administrative rules do not have retroactive effect unless their language specifically requires it.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Second, considering the examination reports, the Board finds that the Veteran was afforded full and complete examinations in consideration of his reduction.  The Veteran was initially afforded a VA examination that did not provide a full and accurate picture of his disability.  Thereafter, the Veteran was hospitalized for almost a full month for observation in both the medical ward and the neurology and psychiatry ward.  During that time, a full history of current symptoms was elicited from the Veteran and observation of current symptoms was performed.  The Veteran was determined to have headaches, but not migraines, which were severe enough to warrant medication once per month, but otherwise, were not severe.  The Veteran denied any symptoms of prostrating attacks such as nausea, vomiting, scotomata, inflammation, or tearing of the eyes due to his headaches.  The physicians pointed out that the Veteran probably had fewer headaches in the hospital due to the lack of stress, however, the appellant stated that he had no major problems on admission to the neurology and psychiatry ward, and that he had learned to live with his headaches.

As will be discussed more thoroughly below, the evidence of record shows that as of October 1959, the Veteran's symptoms did not meet the criteria for a rating higher than 30 percent under any of the applicable rating criteria for the period prior to that date.  In the August 1959 rating decision, the RO acknowledged that the disabling feature of the Veteran's disability was his headache.  The Veteran's headache, however, over the course of a 29-day hospitalization, was not shown to be prostrating, and was not characterized by digestive upsets, and was not incapacitating.  The RO also pointed out that although the Veteran complained of headaches, he noted that there had never been any associated nausea or vomiting, except when doctors pressed on his carotid.  Therefore, the RO found that the Veteran's disability could not be held to a 50 percent rating.

The Board finds that the August 1959 reduction was proper.  The Veteran was afforded adequate notice regarding his reduction and provided a 60-day period before his rating was reduced.  His reduction was based on full and complete examinations.  In fact, the Veteran underwent a VA examination and was hospitalized as an inpatient for almost a month for observation.  The evidence used in the reduction indicates that his carotid sinuses were palpated on several occasions, the history and current symptomatology of headaches were discussed in detail, and psychological and cardiological testing was performed.  The Veteran was provided with weekend passes to attend to urgent personal business and returned with no increased symptomatology.  The Veteran's history and current symptoms were taken into account in the reduction.  The RO considered that the Veteran's improvement would be maintained under ordinary conditions of life.  In that regard, the RO noted that the Veteran, though complaining of headaches, was able to function as he objectively did not appear to be particularly distressed.

For these reasons, the Board finds that the August 1959 reduction from 50 percent to 30 percent, from October 3, 1959, was proper.

Increased Rating

As noted above, disability ratings are determined by applying the criteria set forth in the VA's Rating Schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.

The evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is contended that the Veteran was entitled to a rating in excess of 30 percent for conversion-type psychoneurosis with headaches and vasomotor instability from October 3, 1959 to March 8, 1994.

The relevant law in effect during that the time period on appeal has changed multiple times, and the Board has considered all applicable rating criteria in evaluating the claim.  See Landgraf v. USI Film Products, 511 U.S. 244; Karnas v. Derwinski, 1 Vet. App. at 312-13.

The Veteran's psychiatric disability has been characterized in its earliest stage as adult maladjustment disorder, effective August 1, 1944.  This disorder has been evaluated under the rating criteria for psychoneurotic states in effect prior to 1945.  Under these criteria, a 30 percent rating was warranted for conditions presenting well-defined subjective and objective clinical manifestations of such character as to cause considerable social and industrial incapacity.  A 50 percent rating was warranted for conditions presenting characteristic clinical manifestations of major type in symptom combinations that are persistent, continuous, and productive of severe social and industrial incapacity.  An 80 percent evaluation was assigned in the most marked and gravest cases, with hysterical convulsions, paralysis, contractures, blindness, or mutism of major degree, or mental findings verging on psychosis and practically complete social inadaptability over a period of years.  United States Veterans Administration Schedule for Rating Disabilities, 2d Ed., Mar. 20, 1933.

Under the 1945 Schedule of Rating Disabilities for Psychiatric Conditions, the Veteran was rated under Diagnostic Code 9100, covering conversion-type hysteria.  A 30 percent rating was warranted for moderately severe symptomatology; with definite conversion phenomena, but more limited or shifting than above, definite, anesthesia or paresthesia, amnesia, somnambulism, hypnotic or dreamy states, marked nervous tension, moderately severe stuttering, tremors, especially of fingers; with characteristic suggestibility and emotional liability; productive of considerable social and industrial inadaptability.  A 50 percent rating was assigned for severe symptomatology; with motor paralysis to a lesser degree than above; contracture involving a single extremity; occasional major convulsions; persistent coarse bizarre tremors of extremities; frequent weeping spells; severe stuttering; or other conversion phenomena less marked than above; productive of severe social and industrial inadaptability.  An 80 percent rating was warranted for pronounced symptoms with severe contractures or motor paralysis, involving two extremities, frequent major convulsions, marked restriction of visual fields, astasia-abasia, aphonia or mutism, and in symptom combinations that were persistent, continuous, and productive of nearly complete social and industrial inadaptability.  United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Code 9100 (1957).

The regulations governing psychoneurotic disorders changed, effective October 1, 1961.  The Veteran was thereafter rated under Diagnostic Code 9402, covering conversion reaction.  The general rating formula for psychoneurotic disorders indicated that a 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective or favorable relationships with people.  The psychoneurotic symptoms would result in such a reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reasons of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  A 70 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms must be of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.

Changes in the Federal Register on May 22, 1964 did not change the rating criteria for conversion reaction, but added a Note pertaining to the evaluation of conversion reaction disabilities.  Note 3 stated that conversion reaction will be evaluated under the general rating formula for psychoneurotic disorders with the following limitations: (a) conversion reaction manifested predominantly by complete motor involvement of two or more extremities or predominantly by bilateral construction of the visual fields to five degrees or less will be rated on the loss of industrial effectiveness, but not in excess of 70 percent, unless actually unemployable; (b) conversion reaction manifested predominantly by visual loss less than in (a) will be rated on industrial impairment but not in excess of 50 percent for bilateral involvement or 30 percent for unilateral involvement; (c) conversion reaction manifested predominantly by complete motor involvement of a single extremity with or without partial conversion involvement of other extremities will be rated on industrial impairment but not in excess of 50 percent; (d) conversion reaction manifested predominantly by hearing impairment will not be rated in excess of 30 percent.

On September 15, 1975, Note 3 as written above was removed from the regulation.

On March 18, 1976, the regulations changed the disability covered under Diagnostic Code 9402 from "conversion reaction" to "hysterical neurosis, conversion type."  The rating criteria remained unchanged.

On April 18, 1980, changes to the psychiatric regulations were made, but no changes were made to the rating criteria for psychoneurosis.

On January 4, 1988, Diagnostic Code 9402 was changed from "hysterical neurosis, conversion type" to "conversion disorder; psychogenic pain disorder," and the criteria remained essentially the same as those published in 1961.  However, the criteria for a 70 percent rating remained the same except that the word "seriously" was changed to "severely" for relationship impairment, and the term "pronounced" was changed to "severe" for impairment of employability; the criteria for a 50 percent rating remained the same except that the word "substantially" was changed to "considerably" for relationship impairment, and the term "severe" was changed to "considerable" for impairment of employability.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

As headaches represent a significant portion of the Veteran's disability, the Board has also considered an increased evaluation based on these symptoms.  For the rating period on appeal, the criteria for evaluating migraine headaches have remained very similar.

Prior to 1953, migraine headaches were rated as noncompensable when mild and with a 10 percent rating for "well marked cases."  United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Code 8100 (1950); United States Veterans Administration Schedule for Rating Disabilities, 2d Ed., Mar. 20, 1933, Diagnostic Code 1003.  A 20 percent was assigned with attacks every few months, characteristic digestive upsets, and completely prostrating; in 1945, the criterion of characteristic digestive upsets was removed, and the equivalent rating raised to 30 percent.  Id.  Migraines with the most prostrating attacks, characteristic digestive upsets, incapacitating for several days, and as frequent as once a month were rated as 50 percent disabling.  Id.

Since June 1953, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability were afforded a 50 percent rating.  A 30 percent rating was warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating was assigned for characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating was assigned for migraines with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

From October 3, 1959 to September 30, 1961, the relevant evidence of record includes a hospital discharge document pertaining to a 20-day stay in January 1960 for complaints of possible thyroid problems.  The Veteran reported losing his position at Ford Tractor as a parts man due to his March 1959 hospitalization.  He was previously a teacher.  He reportedly taught for three years at a college in the physics department.  Reportedly, this was abandoned due to memory lapses when he became excited.  He also taught math and physics at the college level for 12 years, and at the high school level for two years.  The Veteran's history was described as "[e]ssentially unchanged from that of last admission."  His carotid sinus syndrome "demonstrated very well (sic) at the time of his examination."  The Veteran was diagnosed with severe migraine headaches, treated, improved, and controlled with medication; as well as a carotid sinus syndrome from history.

In November 1960, the Veteran submitted a letter from D. A. Nye, M.D.  Dr. Nye noted that he examined the appellant and diagnosed a hypersensitive carotid sinus syndrome with migraine syndrome; a psychoneurosis neurasthenia and anxiety reaction.  He stated that it was his feeling that the Veteran had a service-connected disability for which he was previously rated as 50 percent disabling.  He recommended that the Veteran be re-evaluated regarding his disabilities.

The Board finds that in light of the evidence dating from October 3, 1959 to September 30, 1961, the Veteran's psychoneurotic symptoms resulted in such a reduction in initiative, flexibility, efficiency, and reliability levels as to produce no more than considerable industrial impairment.  The Board notes the Veteran's 1960 assertion that he lost his job at the tractor company due to a 1959 hospitalization for an anxiety reaction with vasomotor headaches, and a hypersensitive right carotid sinus.  Yet, the Board finds no corroborating evidence to support this assertion.  Following the development taken after the October 2009 remand, it is clear that the appellant knows, or should know, that a psychiatric disorder is rated based on the degree of social and industrial impairment.  See November 2009 correspondence.  While the Veteran argued that he lost a job while being evaluated in 1959 for a service connected disorder, he indicated that it was the time away from work spent in voluntary in-hospital evaluation that caused problems with his job, not the symptoms themselves that caused occupational disruption.  Further, the Veteran was hospitalized in 1959 for observation, not because of the severity of his disorder.  Therefore, this is not sufficient evidence to grant an increased rating.

Moreover, in a June 1960 rating decision the Veteran was denied entitlement to benefits under paragraph 29, page 13 of the 1945 rating schedule for the 1959 hospitalization.  That paragraph provided for a total disability evaluation where hospital care was required for 30 days due to an exacerbation of a service connected disorder that now caused total incapacity.  The June 1960 rating decision is final in the absence of a timely appeal.  38 U.S.C.A. § 7105 (West 2014).  In light of that fact, the Board has no jurisdiction to assign a temporary total disability rating during the term of the 1959 hospitalization, and without some form of corroborating proof of job loss due to that hospitalization and the symptoms of service-connected disabilities, the Board finds no basis for an increased rating based on this bare assertion.  Thus, the Board finds that the Veteran was not entitled to a rating in excess of 30 percent from October 3, 1959 to September 30, 1961.

Considering the rating criteria for migraines for this time period, the Board also finds that the Veteran was not entitled to a rating in excess of 30 percent.  At no time did the Veteran demonstrate headaches or migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, nor did he have incapacitation for several days at least once a month.  The Board recognizes that the Veteran was diagnosed with "severe" migraine headaches during his January 1960 hospitalization.  Review of the discharge report indicates that the Veteran complained of headaches on two occasions, for which he took medication with relief.  The Veteran was diagnosed with severe migraine headaches, controlled with medication.  The evidence during this time period simply does not reflect that the Veteran had very frequent completely prostrating and prolonged attacks or incapacitation.

As for the remainder of the rating period, the Veteran's claims files contain no medical evidence pertaining to any symptomatology due to a conversion-type psychoneurosis with headaches and vasomotor instability.  Subsequent to the rating period in question, however, the Veteran met with several physicians and discussed his prior symptomatology and history of employment.  Although such examinations were outside the rating period on appeal, the Board finds the discussion of the Veteran's prior symptomatology to be relevant to determining his level of disability from October 1, 1961 to March 8, 1994.

At a VA examination in May 1994, the Veteran reported that he was a retired farmer.  He farmed for approximately 20 years and retired at the age of 65.  (Note: several records indicate that the Veteran retired in 1965, and others indicate he retired at the age of 65, i.e., in 1977.)  The Veteran was diagnosed with neurosis by history.

At his December 1994 RO hearing, the Veteran stated that he "quit" farming when he was 65.

At a May 1994 private examination, the Veteran stated that since discharge from service, he suffered from episodic chronic sinus difficulties with migraine headaches, episodic nervousness, and anxiety.  The Veteran noted that he quit his teaching job because of his anxiety disorder, which he felt was a result of minimal stress.  He wrote that he retired from farming in 1965 and continued to be in relative good health.  The examiner noted that the course of the Veteran's anxiety disorder had fluctuated somewhat but had persisted until the present day.  It was judged to be of moderate severity, and to result in an occasional impairment of his ability to work and function.  The Veteran was diagnosed with a chronic sinus disorder, severe per history; and a moderate generalized anxiety disorder.

At a November 1996 private examination with the same private psychiatrist, he noted that a carotid sinus syndrome was of "great anxiety and concern" to the Veteran and had resulted in a severe restriction in his activities.  After leaving his teaching positions after service, he did miscellaneous jobs that allowed him to rest if he felt a carotid sinus attack.  He reported farming between the ages of 49 and 65, and retiring at age 65.  Since then, he continued to do a variety of jobs.  At the time of examination, he was in relatively good health and reported no interpersonal relationship difficulties.  The psychiatrist noted that the complex of vertigo, faintness, headaches, nausea, vomiting, increased heart rate, and fatigue seriously impaired the Veteran's ability to function, primarily in the area of employment.  The Veteran had developed a moderately severe generalized anxiety disorder.  His carotid sinus disorder was classified as severe.

At a February 1997 social and industrial examination, the Veteran stated that he resigned from teaching around 1948 because high anxiety with outbursts of anger from unknown causes would require him to leave the classroom.  After resigning, he reportedly took numerous odd jobs, such removing snow, drying corn, working as a parts man at a tractor company, farming, working as a ring man at auctions, and purchasing and restoring antiques for resale.

At an August 1997 VA examination the Veteran repeated his work history as noted above.  The examiner stated that the Veteran's anxiety disorder was manifested by nervousness and a physical reaction which prevented him from continuing a teaching job.  The Veteran alleged that his nerves and reaction to stress continued such that he had to take a lesser job opportunity to support himself.  There was no mention of any disruption of his social activities or any disruption in his occupational function except that he was not able to perform his teaching job due in part to his severe anxiety disorder.  The Veteran continued to have episodic anxiety reaction although it was not as manifested as severe as it was during the initial years of his being out of his teaching career.  He took jobs that were more isolative in nature, except when he was a ring man at auctions.  Consequently, his employment history reflected adequate performance in jobs without any loss in efficiency although he struggled through in the performance of his livelihood in different areas.

The Board finds that the Veteran was not entitled to a rating in excess of 30 percent from October 1, 1961 to January 3, 1988.  The Veteran's attorney argues that because a November 1996 private examination found that a generalized anxiety disorder was of moderate severity, and a carotid sinus disorder was severe, the appellant is entitled to a higher rating.  The law in place during this time period indicated that a psychiatric disability was to be evaluated on actual symptomatology, as it affected social and industrial adaptability.  Two of the most important determinants of disability were time lost from gainful work and decrease in work efficiency...  [The examiner's] classification of the disease as "mild," "moderate," or "severe" was not to be determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be.  38 C.F.R. § 4.130 (1961).  

While the Board recognizes that the private psychiatrist noted that the complex of vertigo, faintness, headaches, nausea, vomiting, increased heart rate, and fatigue seriously impaired the Veteran's ability to function, primarily in the area of employment, the preponderance of the evidence of record shows that his actual symptomatology and impairment of social and industrial adaptability were not severe.  See May 1994 private examination (noting that the course of the Veteran's anxiety disorder resulted in an occasional impairment of his ability to work); August 1997 VA examination (finding that the Veteran's employment history reflected adequate performance in his job without any loss in efficiency; no mention of any disruption of his social activities or any disruption in his occupational function except that he was not able to perform his teaching education due in part to his anxiety disorder).  

The majority of the evidence of record shows that the Veteran had a long farming career, where he "quit" at the age of 65, due to his advancing age.  See December 1994 RO hearing transcript, p. 11.  While the Board recognizes that the Veteran was unable to work in his first choice of an occupational field, he was able to maintain other employment until his retirement at the age of 65.  The record clearly shows that immediately following discharge, the Veteran had severe symptoms, as indicated by his 50 percent rating at that time.  Since 1959, however, the Veteran's symptoms were not as severe.  See May 1959 and January 1960 hospitalizations; August 1997 VA examination (noting that the Veteran continued to have episodic anxiety reaction although it was not as manifested as severe as it used to be during the initial years of his being out of his teaching career).

The Board finds that the evidence of record supports an evaluation no higher than 30 percent for the period from September 30, 1961 to January 3, 1988.  During this time period, the Veteran's psychoneurosis represented considerable industrial impairment.  The Veteran had begun a career farming and moving snow.  His symptoms were not manifested as severe as they were during the initial years following the loss of his teaching career.  See August 1997 VA examination report.  Indeed, per his own statement, the Veteran was able to do intensive manual labor, including loading 120 80-pound bales of hay.  See December 1994 RO hearing transcript, p. 12.

At his December 1994 RO hearing, his representative asked the Veteran if his disability interfered with his work "very much."  The Veteran responded that the disorder, "[I]nterfered.  In other words, I was chastised by my so-called friends [when I would] get one of my headaches ... I would pull off the end of the row and lay down awhile."  See id., pp. 11-12.  He testified that he would sometimes get a daily headache, and sometimes he would get a weekly headache.  There is no evidence, however, that he suffered from very frequent completely prostrating and prolonged headaches productive of severe economic inadaptability.  

The Veteran retired because of his advancing age, and he opined that his age, not his disability, was the main obstacle to continuing his farming job.  Id. at p. 12.  Considering the Veteran himself indicated that his disability only "interfered" with his work, and specifically noted that it did not interfere "very much," and he had minimal social impairment during this time, a higher rating for this time period (representing severe industrial impairment and/or severe economic inadaptability) is not warranted.

The Veteran did not manifest the symptoms required for the assignment of a rating higher than 30 percent at any time from October 3, 1959 to January 3, 1988.  Under none of the applicable rating criteria during this period has the Veteran met the criteria for any higher rating than 30 percent.   During this time the Veteran did not show symptom combinations that were persistent, continuous, and productive of severe social and industrial incapacity.  The Veteran primarily had headaches, dizziness, and feelings of anxiety.  He had never lost consciousness while performing the activities of daily life or been incapacitated by his symptoms.  While the Veteran did report having tremors in his hands and paresthesia when the carotid artery was manipulated had tremors, they were not of such a severity to be categorized as "persistent course bizarre tremors of the extremities," he had no major convulsions, weeping spells, severe stuttering, or other severe conversion phenomena.  The Veteran was able to maintain employment, working as a laborer, farmhand, or self-employed farmer, and hence his occupational impairment cannot be found to be "severe."

Between January 4, 1988 and March 8, 1994, the mental disorder rating criteria changed such that the new 50 percent rating contained similar criteria as the 30 percent rating in the previous rating schedules.  

It is the Board's duty to determine which regulation is more beneficial to the Veteran.  Karnas, 1 Vet. App. at 312-13.  In some cases, the amended regulation may be no more beneficial to the claimant than the prior provisions, because the evidence in the case does not reflect symptoms or manifestations associated with a higher rating under the amended regulation.  In other cases, however, although the amendments were not designed to liberalize rating criteria, the amended regulation may be more beneficial to a claimant because the evidence indicates that the claimant has symptoms or manifestations which, under the amended provisions, are associated with a rating higher than that which may have been assigned by the agency of original jurisdiction under the prior, non-specific and more subjective regulations.  VAOPGCPREC 11-97 (Mar. 25, 1997) (referring to procedure concerning a new regulation change in November 1997).

Resolving reasonable doubt in the Veteran's favor, the Board finds that his conversion-type psychoneurosis with headaches and vasomotor instability warranted a 50 percent rating between January 4, 1988 to March 8, 1994.  During that time the Veteran's psychoneurosis caused considerable industrial impairment.  He described having daily to weekly intense headaches which required him to lie down.  See December 1994 RO hearing transcript, p. 13.  A witness at the December 1994 RO hearing testified that he witnessed the Veteran have one anxiety attack in late-1993, but that was the only severe incident he had ever seen because most times the Veteran was "perfectly cordial."  See id. at p. 17.  The appellant, i.e., the Veteran's wife, also, noted that he did experience anxiety under stress, but not as severe as described by the witness.  Id.  

The Veteran and the witnesses testified that his most prominent social problem was grouchiness during a headache.  Id.  Other symptoms described included temporary dizziness and nausea.  Since 1977, the Veteran had retired from farming and was involved in a hobby of purchasing, restoring, and selling antique furniture.  During this time period, there was no indication that his disability was better or worse than the prior rating periods.  Still, because the Board finds that as the new rating schedule is more favorable to the Veteran, a 50 percent rating is warranted.  The Veteran, however, did not qualify for a rating in excess of 50 percent because there was no indication of severe industrial impairment from January 4, 1988 to March 8, 1994.  The Veteran's social impairment was minimal, and his industrial impairment included dizziness, nausea, and having to lie down at least once a week during a headache.  The Board finds that this did not represent more than considerable industrial impairment or considerable impairment in the ability to establish and maintain effective or favorable relationships with people.

The Board has considered all of the relevant rating criteria that have been utilized by VA throughout the period on appeal, and under none of the applicable rating criteria may a rating higher than 50 percent be applied during the period from January 4, 1988 to March 8, 1994.  The evidence does not show that the Veteran ever had any major convulsions, paralysis, or severe motor paralysis or contractures.  He has never had any symptoms of blindness or other restriction of the visual field, mutism, astasia-abasia, or psychosis.  His overall disability picture did not show practically or nearly complete social inadaptability over a period of years.  The Veteran was able to maintain effective relationships and did not have "pronounced," "severe," or "nearly complete" impairment of employability.  As such, there is no basis for the award of a rating any higher than 50 percent.

The Veteran's attorney has noted that one of the criteria for a 100 percent rating for a psychoneurotic disorder under the regulations that went into effect in 1961 is "Demonstrably unable to obtain or retain employment."  See 38 C.F.R. §§ 4.125-4.132 (1961).  The attorney argues that the Veteran should be rated as 100 percent disabled for his disability since October 3, 1959 (with the exception of 1973 and 1974), noting that he was "[d]emonstrably unable to obtain or retain employment."  As evidence to support this contention, the Veteran's attorney has submitted the appellant's Federal Insurance Contributions Act (FICA) earnings from 1953 to 1971, which shows he had no earnings from 1962 to 1972, and in 1976.  He argues that this is evidence that the Veteran was unemployable due to his service-connected disability.  He also argues that statements made by examiners that the Veteran had to leave his teaching career entitle him to a higher rating.  The Board disagrees.

The record shows that the Veteran resigned from his teaching jobs due to memory problems and anxiety.  This, however, does not show that the Veteran was unable to obtain or retain all forms of substantially gainful employment.  After he left his teaching jobs, he worked several jobs and eventually purchased a farm and continued his working life as a farmer.  The record clearly shows that the Veteran retired from farming at the age of 65.  The Veteran repeatedly stated that he left farming because of his advancing age and "because his right knee was giving him too much trouble."  See December 1994 RO hearing transcript; February 1997 VA examination report.

An August 1997 psychiatrist acknowledged that the Veteran took a lesser job opportunity to support himself after he left the teaching profession.  He noted, however, that there was no disruption of social activities or any disruption in his occupational functioning except that he was not able to perform his teaching education due in part to his severe anxiety disorder.  The examiner stated, "[c]onsiderably, his employment history reflects adequate performance in his job without any loss of efficiency although he struggled through in the performance of his livelihood in different areas."

Regarding the FICA earnings statement, the Board does not find this to be an accurate indicator of the Veteran's employability.  The statement does not indicate that the Veteran was unable to obtain or retain employment.  In fact, during the years that the Veteran was shown to have no FICA earnings, he testified that he was farming during that time and moving snow with his tractor in the winter.  See December 1994 RO hearing transcript, pp. 11-12.  Notably, FICA earnings do not contemplate earnings obtained in self-employment as self-employment wages are not subject to FICA withholdings.  See Self-Employment Contributions Act of 1954, 26 U.S.C. §§ 1401-03 (2006).  Therefore, the Board does not find that this document is a correct assessment of the Veteran's unemployability.

Thus, the Board finds that the Veteran's occupational and social history was productive of no more than considerable industrial impairment.  The relevant evidence during this time shows that the Veteran left his teaching career due to difficulties related to his service-connected disabilities, but he was able to work other professions without any loss in efficiency until he retired at the age of 65.  The relevant evidence of record shows that the Veteran was hospitalized with a separate, non-service-connected problem in January 1960, and he had minimal to no problems with his carotid sinuses, headaches, or anxiety.  Therefore, a 30 percent rating is appropriate from October 3, 1959 to January 3, 1988, and to that extent, the Veteran's claim is denied.  

From January 4, 1988 to March 8, 1994, however, a 50 percent rating is assigned for conversion-type psychoneurosis with headaches and vasomotor instability.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a finding of any ratings higher than those now assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Evaluation

The Board also considered the application of 38 C.F.R. § 3.321(b)(1) (2014), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  The Board also notes that while the regulations pertaining to extraschedular evaluations have been revised since the Veteran submitted his claim in August 1944, the Board finds that the current regulations, which went into effect in February 1961, are those most favorable to the Veteran.  See Karnas, 1 Vet. App. at 312-13.

Here, the rating criteria reasonably describe the Veteran's disabilities and his symptomatology.  The overall disability picture with respect to the disability on appeal did not show any significant impairment beyond that contemplated by the ratings already assigned.  The evidence shows that the Veteran had frequent, moderate and non-prostrating headaches, anxiety, fatigue, and nausea.  These symptoms are contemplated within the rating criteria discussed above.  The rating criteria for psychiatric disorders allows for general consideration of all related symptoms and their effect on causing "considerable social and industrial inadaptability" and "occupational and social impairment."  The assertion that the Veteran's service-connected disability impacted his occupational functioning has already been discussed at length, and the impact on his earning potential has already been considered by the rating criteria assigned.  There is also no evidence that the Veteran has ever been hospitalized for this disorder, other than the one month evaluation hospitalization which occurred in 1959.

As there is no evidence of any more severe functional or occupational impairment due to service-connected conversion-type psychoneurosis with headaches and vasomotor instability during the entire period still on appeal, the Veteran's disability picture is contemplated by the rating schedule, and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to restoration of a 50 percent evaluation for conversion-type psychoneurosis, with headaches and vasomotor instability, from October 3, 1959 is denied.

Entitlement to a rating in excess of 30 percent for conversion-type psychoneurosis, with headaches and vasomotor instability, from October 3, 1959 to January 3, 1988 is denied.


From January 4, 1988 to March 8, 1994, a 50 percent evaluation, but no higher, for conversion-type psychoneurosis, with headaches and vasomotor instability, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


